             Case 19-50853-BLS   Doc 18      Filed 08/10/20   Page 1 of 2




                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE

In re                                   Chapter 11

WOODBRIDGE GROUP OF                     Case No. 17-12560 (BLS)
COMPANIES, LLC, et al.,
                                        (Jointly Administered)
                   Remaining Debtors.



MICHAEL GOLDBERG, as
Liquidating Trustee or the Woodbridge    Adv. Proc. No. 19-50853 (BLS)
Liquidation Trust, successor in interest
to the estates of WOODBRIDGE
GROUP OF COMPANIES, LLC,I et al.,

                    Plaintiff,

v.

MGM RESORTS INTERNATIONAL
d/b/a MANDALAY BAY RESORT,

                    Defendant.

                   NOTICE OF SUBSTITUTION OF COUNSEL

Please enter the appearance of EDWARD A. CORMA, ESQ., as Delaware counsel for

MGM Resorts International in substitution of ERIN K. BRIGNOLA, ESQ.


                                          COOPER LEVENSON, P.A.

Dated: 8/10/2020                          By:_/s/Edward A. Corma___________
                                          EDWARD A. CORMA, ESQ. (DE 6718)
                                          30 Fox Hunt Drive
                                          Bear, DE 19701
                                          (302) 838-2600
                                          ecorma@cooperlevenson.com




                                         1
CLAC 5483989.1
             Case 19-50853-BLS   Doc 18   Filed 08/10/20    Page 2 of 2




                                 COOPER LEVENSON, P.A.

Dated: 8/10/2020                 By:    /s/ Erin K. Brignola
                                 Erin K. Brignola, Esq. (DE 2723)
                                 30 Fox Hunt Drive
                                 Bear, DE 19701
                                 (302) 838-2600
                                 ebrignola@cooperlevenson.com

                                 By:     /s/ Eric A. Browndorf
                                 Eric A. Browndorf, Esq. (Pro Hac Vice)
                                 1125 Atlantic Ave. – 3rd Floor
                                 Atlantic City, NJ 08401
                                 (609) 344-3161
                                 ebrowndorf@cooperlevenson.com

                                 Attorneys for Defendant Mandalay Bay, LLC d/b/a
                                 Mandalay Bay Resort & Casino




                                           2
CLAC 5483989.1
